DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Action/Status of Claims
The FINAL office action previously mailed on 03/02/22 is VACATED. This is a reissued/replacement FINAL action. This action restarts the period for reply.          Claims 1-20 are pending in this application. Claims 10-13 remain withdrawn. Claims 1-9 and 14-20 are being examined in this office action. 
Priority
This application claims priority to US provisional 62/726443, filed 09/04/2018.

Drawings
The drawings are objected to because Fig 7, is attempting to show the effects of the different treatments over several days on root length. However, the lines for DMSO, Cellulosin, and Cellulosin + isoxaben are unclear because they all appear to be the same color when in greyscale. The examiner suggests making these lines different textures, e.g. one dotted, one dashed, one light and one dark or some other variation like this which would better distinguish the different lines from one another. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, applicants have support for applying to the field of the plant separately as an individually pre-formulated product the isoxaben and cellulosin concurrently. However, they do not have support for the now instantly claimed sequentially as sequential application was never disclosed or exemplified in the specification or figures 
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-9 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1 and 14 are indefinite because they recite applying isoxaben and cellulosin to a field of a plant for weed control/field of a plant in need of weed control. However, it is unclear to the examiner what is meant by the term cellulosin as it is not an art recognized term. Thus, the examiner has gone to the specification. However, the specification gives two different definitions for cellulosin. Newly amended paragraph [0033] of the specification states, “As it is disclosed herein, cellulosin refers to a class of compounds that acts as an inhibitor toward cellulose synthase (CesA), an enzyme that catalyzes the synthesis of cellulose. Cellulosins were discovered as a potential herbicide, which is described in Zhang, U.S. Patent Application Publication, US 2020/0290959 A1, Sep. 17, 2020, wherein the structures of cellulosins are defined in claims 13-14 and further exemplified by Fig. 7A.”. However, newly amended 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 which is disclosed in copending application 16/765788 (see paragraph [0008 cellulosin aka endosidin20]; see also Fig 1A).
Claims 2-9 and 15-20 are also rejected because they depend from the rejected claims above and do not resolve the issue with respect to what is meant by “cellulosin” in applicant’s claims.

Closest Prior Art
The examiner has searched the structure above which is referred to as cellulosin/endosidin20 in US20200290959 which has been incorporated by reference into the instant application (See instant specification [0033-0034]). The examiner has found structurally similar compounds in CN107041374 which lack the required OMe group Para to the amide in the first phenyl ring (in CN107041374 only allows for H, halogen, hydroxy, nitro, alkyl, and trifluoromethyl groups on this ring, and only allows for the same substitutions at R7 and R8 and lack the ortho methyl group of the disclosed cellulosin on the right most phenyl ring were known in the art to be useful for inhibiting blue algae growth see for instance JL2016ly81 wherein X is C, R3 and R5 are OH and both of R7 and R8 are H, which differs from the instantly claimed cellulosin in that the required OMe group is an OH and that ring contains an additional OH, and the right most phenyl ring lacks the claimed methyl in the claimed position and the required OMe at position 3 is not even allowed or envisioned by CN107041374. 
Also, CN1125719 came up in the search and it teaches thiosemicarbazides/thiosemicarbizides which have insecticidal, acaricidal and plant growth regulating activities. However, these compounds require the 2nd nitrogen atom from the left in the molecule to be substituted with a tert-butyl group which is not an obvious substitution to get rid of in order to develop the instant cellulosin molecule and further these compounds never exemplify any examples having the same substitution on the two phenyl rings as is present in the instantly claimed cellulosin, e.g. there is no motivation for one of ordinary skill in the art to select the claimed substitution and then also remove the required tert-butyl group from the 2nd nitrogen in ‘719 without improper hindsight.

Response to Arguments/Remarks

	Applicants submission of a terminal disclaimer over copending 16765788 and its approval have overcome the previous double patenting rejections and this rejection is withdrawn.
Applicant’s amendments to the claims and specification have prompted the new and/or revised grounds of rejection under 112(a) with respect to new matter, and 112(b) with respect to the two conflicting definitions which remain in the specification. 
Regarding applicant’s interview request, the examiner called applicant’s attorney to explain that the previous amendment did not address the previous 112(b) indefinite issue with respect to the two definitions of cellulosin and what applicants are trying to encompass with the term cellulosin and applicants agreed to supply a supplemental amendment was filed which was a bona fide attempt at clarifying what applicants are trying to claim with the term “cellulosin”. However, the language in paragraphs [0033] and [0034] in the specification still make this term very unclear as to what exactly applicants are trying to encompass with the term cellulosin in the instant claims. The examiner suggests that applicant’s actually insert the structure or general structure of what they are actually seeking to encompass with the term cellulosin. For example, if applicant’s want the class of compounds exemplified as cellulosin analogs in copending 16/765788 or if applicant’s want the specific small molecule cellulosin (endosidin 20) which is specifically identified and discussed in copending 16765788 which is incorporated by reference into the instant application then the examiner suggests incorporating these structures into the instant claims to better clarify what applicant’s intend cellulosin to mean/encompass in the instant claims.

Conclusion
	Claims 1-9 and 14-20 are rejected.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/ERIN E HIRT/Primary Examiner, Art Unit 1616